PER CURIAM: *
Jo Ann Cole Rehfuss appeals from the dismissal of her 42 U.S.C. § 1983 action as frivolous and for failure to state a claim. Rehfuss contends that she was deprived of due process and equal protection by being detained without probable cause, and by being taken before a judge and placed on a $5,000 personal recognizance bond despite having done nothing wrong. She further argues that the police report in her case violated state law because the investigating officer phoned in his affidavit. According to Rehfuss, she was never arrested, never entered a plea, and never went to jail. She alleges that she was taken to a mental-health hospital, where police attempted to have her committed without having any physicians certify that she was insane.
To the extent that Rehfuss makes factual allegations for the first time on appeal, we do not consider them. See Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n. 26 (5th Cir.1999). Rehfuss does not contend that the district court erred by disposing of her action pursuant to Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). She has failed to brief the relevant issue for appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987).
APPEAL DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.